Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 15, 2021                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  162396 & (13)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
                                                                                                                        Justices
  v                                                                  SC: 162396
                                                                     COA: 355121
                                                                     Macomb CC: 2015-003739-FC
  JOSHUA ANTHONY SEDGEMAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 28, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 15, 2021
         t0112
                                                                               Clerk